133 Mich. App. 729 (1984)
349 N.W.2d 808
BAY CITY SCHOOL DISTRICT
v.
BAY CITY EDUCATION ASSOCIATION, INC.
Docket No. 66719.
Michigan Court of Appeals.
Decided April 16, 1984.
Skinner & Gustafson (by William W. Allsopp), for plaintiff.
Foster, Swift, Collins & Coey, P.C. (by Thomas A. Baird), for defendants.
Before: DANHOF, C.J., and BRONSON and W.R. PETERSON,[*] JJ.
PER CURIAM.
On March 30, 1982, defendants Bay City Education Association, Bay City Public Schools Secretarial and Clerical Association, and Bay City Public School Non-Academic School Employees Association filed an unfair labor practice charge against plaintiff with the Michigan Employment Relations Commission (MERC). The charge alleged violation of the public employment relations act (PERA) in connection with certain subcontracting decisions made by plaintiff. Subsequently, the same defendants filed separate grievances *731 alleging that the same subcontracting policy violated collective-bargaining agreements with plaintiff. A full hearing was held before MERC regarding the unfair labor practice charge, and the matter is currently pending, with the parties awaiting decision by the hearing officer.
Nonetheless, despite the pendency of the matter before MERC, the same defendants filed separate demands for arbitration of their grievances. In the grievances, as in the unfair labor practice charge, the primary relief sought by the defendants is an order requiring plaintiff to bargain over the disputed subcontracting policy.
Plaintiff filed this action seeking a declaratory judgment that the matter was within the exclusive jurisdiction of MERC and that it was not arbitrable so long as it remains pending before MERC. The trial court issued an order denying plaintiff's motion for summary judgment. We reverse and remand.
Plaintiff points out that this issue has been thoroughly reviewed in the recent case of Detroit Fire Fighters Ass'n v City of Detroit, 408 Mich. 663; 293 NW2d 278 (1980). In that case, the Court held that "once a party to a public employment collective-bargaining relationship invokes MERC's jurisdiction under PERA, that party's complaint should be resolved by MERC in accordance with the statutory processes", 408 Mich. 685. In the present case, defendants have invoked MERC's exclusive jurisdiction, and any order allowing the matter to be deferred to private arbitration would run counter to the Legislature's intention in vesting MERC with such jurisdiction. Id. We hold that this dispute must be conclusively decided by MERC, and that grievance arbitration must be terminated.
*732 We are not persuaded by defendants' attempts to distinguish or limit the impact of Detroit Fire Fighters, supra. The opinion announces a policy of broad application which extends far beyond the specific circumstances of that case. Defendant would circumvent that policy by adopting the reasoning of the dissent in Detroit Fire Fighters. However, this Court is bound by the ruling of the majority in that case. Absent citation to some authority which might have narrowed or limited the rule of Detroit Fire Fighters, we decline to depart from that rule in the present case.
The trial court's orders denying summary judgment to plaintiff and granting summary judgment to defendants must be reversed. The matter is remanded for entry of a declaratory judgment stating that the parties' dispute concerning subcontracting, together with any other issues submitted to MERC, have been placed within MERC's exclusive jurisdiction and are not subject to any private grievance arbitration.
Reversed and remanded. No costs, a public question being involved.
W.R. PETERSON, J. (concurring).
I concur in the result herein solely because the facts indicate that (1) the issues and remedies which defendants seek to pursue simultaneously before MERC and the arbitrator are identical, and (2) defendants invoked the jurisdiction of MERC before filing the demand for arbitration.[1] I cannot concur in the view that rights secured through collective bargaining would be unenforceable through arbitration, itself contractually secured, merely because one party might file a related grievance with MERC. Detroit *733 Fire Fighters Ass'n v City of Detroit, 408 Mich. 663; 293 NW2d 278 (1980), noted in the majority opinion, merely holds that when MERC's jurisdiction is invoked, it cannot defer decision pending arbitration as is done under the federal "Collyer-Spielburg" doctrine.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  See Senior Accountants, Analysts & Appraisers Ass'n v Detroit, 399 Mich. 449; 249 NW2d 121 (1976), and Broward County Paraprofessional Ass'n v McComb, 394 So 2d 471 (Fla App, 1981).